Exhibit 10.1

WHITING PETROLEUM CORPORATION

AMENDMENTS TO AWARDS UNDER

THE 2013 EQUITY INCENTIVE PLAN AND

THE EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

August 24, 2018

Dear Award Holder:

The Compensation Committee recently approved enhanced vesting features for our
long-term incentive compensation program for our officers. We intend to include
these enhanced vesting features in future long-term incentive compensation
awards granted to our officers and the vesting features will also apply to your
outstanding restricted stock and performance share awards granted in 2016, 2017
and 2018 under the Whiting Petroleum Corporation 2013 Equity Incentive Plan.
However, these enhanced vesting features will apply only if you also agree to an
amendment to your Executive Employment and Severance Agreement. The enhanced
vesting features and the amendment to your Executive Employment and Severance
Agreement are described below.

Enhanced Vesting Features

 

  •  

Restricted Stock—Retirement or Death While Retirement Eligible. If you retire
after age 60 with at least 10 years of service (a “qualifying retirement”) or if
you die while eligible for a qualifying retirement, then all of your unvested
restricted stock will vest and be released.

 

  •  

Performance Shares—Retirement or Death While Retirement Eligible. If you have a
qualifying retirement or die while eligible for a qualifying retirement, then a
pro rata portion of your performance shares (based on time served as an employee
during the relevant performance period) will vest and be released, subject to
determination of the number of shares earned based on performance through the
end of the relevant performance period.

Amendment to Employment and Severance Agreement

In exchange for the enhanced vesting features described above, you are being
asked to agree to an amendment to your Executive Employment and Severance
Agreement. The amendment would remove the exception to your non-competition
obligations for your service as a director of an entity that has less than 10%
of its assets located in the Whiting Fields and Plays.

The descriptions above are only a summary of the proposed amendments to your
equity awards and your Executive Employment and Severance Agreement and are
qualified in their entirety by the full text of the amendments as set forth in
Exhibit A to this letter. In the event of any difference between the
descriptions above and the text in Exhibit A, the text in Exhibit A will govern.
If you agree to the amendments, please sign and date this letter below where
indicated and return the signed original to Bruce R. DeBoer.

Please be aware that, if you agree to these amendments and you either (1) are
currently eligible for a qualifying retirement, or (2) become eligible for a
qualifying retirement during the vesting or performance period that applies to
your awards, then you may have a taxable event with respect to your awards
before the shares are released to you. If that happens, Whiting will withhold
shares from your award to cover the related tax withholding obligation so that
you will not need to pay for the full amount of such taxes before receiving the
shares.



--------------------------------------------------------------------------------

Except for the changes described in these amendments, the terms and conditions
of your awards, including, without limitation, the number of shares subject to
your awards, the performance goals and the vesting schedules, as well as the
terms and conditions of your Executive Employment and Severance Agreement,
remain in full force and effect and are not changed.

If you have any questions, please contact Bruce R. DeBoer.

Sincerely,

Bradley J. Holly

Chairman, President and Chief Executive Officer

Whiting Petroleum Corporation

ACCEPTED AND AGREED:

 

Signature:                                          
                                   Date:                     August 24,
2018                     Print Name:                                          
                               

 

2



--------------------------------------------------------------------------------

Exhibit A

Amendment to Restricted Stock Agreements

 

1.

Paragraph 2 of the Restricted Stock Agreements relating to awards granted in
2016, 2017 and 2018 (the “Restricted Stock Agreements”) is amended by adding the
following to the end thereof:

If the Participant’s employment is terminated by Retirement (as defined below)
or as a result of the Participant’s death when the Participant is Retirement
eligible, then the restrictions imposed upon the Restricted Stock (except for
any such shares which were previously forfeited to the Company) by the first
sentence of this Paragraph 2 shall immediately be deemed to have lapsed and the
Release Date shall be deemed to have occurred with respect to the Restricted
Stock as of the date of such termination. “Retirement” shall mean the
termination of the Participant’s employment (x) following the Participant’s
having reached the age of sixty (60) with at least ten (10) years of service as
an employee of the Company or one of its affiliates and (y) at a time when
Participant’s employment could not have been terminated for Cause (as defined in
the Executive Employment and Severance Agreement between the Participant and the
Company).

 

2.

Paragraph 5 of the Restricted Stock Agreements is amended and restated in its
entirety to read as follows:

Other Termination of Employment or Death Prior to Retirement Eligibility. If the
Participant’s employment with, or service on the board of directors of, the
Company and its affiliates (as applicable) is terminated prior to the Release
Date for any reason other than the Participant’s Retirement or the Participant’s
death following Retirement eligibility (including death prior to Retirement
eligibility), then all Restricted Stock that has not been released shall be
forfeited to the Company on the date on which such termination of status occurs.

 

3.

Paragraph 8 of the Restricted Stock Agreements is amended and restated in its
entirety to read as follows:

Tax Withholding.

 

  (a)

It shall be a condition of the obligation of the Company to issue or release
from the segregated account Restricted Stock to the Participant, and the
Participant agrees, that the Participant shall pay to the Company upon demand
such amount as may be requested by the Company for the purpose of satisfying its
liability to withhold federal, state, or local income or other taxes incurred by
reason of the award of the Restricted Stock, as a result of the termination of
the restrictions on such Stock hereunder or in connection with any other event
relating to the Restricted Stock.

 

3



--------------------------------------------------------------------------------

  (b)

If the Participant does not make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Restricted Stock awarded
hereunder, the Participant may satisfy the Company’s withholding tax
requirements by electing to have the Company withhold that number of shares of
Restricted Stock otherwise deliverable to the Participant from escrow hereunder
or to deliver to the Company a number of shares of Stock, in each case, having a
Fair Market Value (as defined in the Plan) on the Tax Date (as defined below)
equal to the amount required to be withheld as a result of the termination of
the restrictions on such Restricted Stock or other event relating to such
Restricted Stock; provided, however, that the amount to be withheld in shares of
Stock shall not exceed the maximum statutory tax rate associated with the
transaction to the extent required for the Company to avoid adverse accounting
treatment. The election must be made in writing and delivered to the Company
prior to the Tax Date. If the number of shares of Stock so determined shall
include a fractional share, the Participant shall deliver cash in lieu of such
fractional share. All elections shall be made in a form approved by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) and shall be subject to disapproval, in whole or in part, by the
Committee. As used herein, “Tax Date” means the date on which the Participant
must include in his or her gross income for federal income tax purposes the fair
market value of the Restricted Stock over the purchase price therefor, if any.

 

  (c)

To the extent the Participant has not made a payment or election contemplated by
subparagraph (a) or (b), the Company or an affiliate may withhold such taxes
from other amounts owed to the Participant or may choose to satisfy withholding
obligations relating to the Restricted Stock by withholding that number of
shares of Restricted Stock otherwise held in escrow for the Participant
hereunder having a Fair Market Value on the Tax Date equal to the amount
required to be withheld; provided, however, that the amount to be withheld in
shares of Stock shall not exceed the maximum statutory tax rate associated with
the transaction to the extent required for the Company to avoid adverse
accounting treatment.

 

4



--------------------------------------------------------------------------------

Amendment to 2016 and 2017 Performance Share Agreements

 

1.

Paragraph 6 of the Performance Share Agreements relating to awards granted in
2016 and 2017 is amended and restated in its entirety to read as follows:

Termination of Employment or Death.

 

  (a)

If the Participant’s employment with the Company and its affiliates terminates
prior to the Release Date as a result of (i) the Participant’s Retirement (as
defined below) or (ii) the Participant’s death when the Participant is
Retirement-eligible (either of (i) or (ii), a “Qualifying Termination”), then
the Participant shall be eligible to earn a pro rata portion of the shares
subject to this Agreement. Such pro rata portion shall be equal to the product
of (A) the Target Shares multiplied by (B) the quotient of (x) the number of
days during the Performance Period on which the Participant was employed by the
Company divided by (y) the total number of days in the Performance Period, and
the number of Earned Shares shall be determined as provided in Paragraphs 2 and
3 by using such pro rata portion as the Target Shares. Any shares of Stock that
are not part of such pro rata portion that the Participant remains eligible to
earn shall be forfeited to the Company as of the date on which the Qualifying
Termination occurs.

 

  (b)

“Retirement” shall mean the termination of the Participant’s employment
(i) following the Participant’s having reached the age of sixty (60) with at
least ten (10) years of service as an employee of the Company or one of its
affiliates and (ii) at a time when the Participant’s employment could not have
been terminated for Cause (as defined in the Executive Employment and Severance
Agreement between the Participant and the Company).

 

  (d)

If the Participant’s employment with the Company and its affiliates is
terminated prior to the Release Date for any reason other than the Participant’s
Retirement or the Participant’s death following Retirement eligibility
(including death prior to Retirement eligibility), then all Stock that has not
been earned and released shall be forfeited to the Company on the date on which
such termination occurs.

 

2.

Paragraph 9 of the Performance Share Agreements relating to awards granted in
2016 and 2017 is amended and restated in its entirety to read as follows:

Tax Withholding.

 

  (a)

It shall be a condition of the obligation of the Company to issue or release
from the segregated account shares of Stock and Dividends to the Participant,
and the Participant agrees, that the Participant shall pay to the Company upon
demand such amount as may be requested by the Company for the purpose of
satisfying its liability to withhold federal, state, or local income or other
taxes incurred by reason of the award of the Stock or Dividends, as a result of
the termination of the restrictions on such Stock or Dividends hereunder or in
connection with any other event relating to the Stock or Dividends.

 

5



--------------------------------------------------------------------------------

  (b)

The Participant may satisfy withholding tax requirements with respect to shares
of Stock by electing to have the Company withhold that number of shares of Stock
otherwise deliverable to the Participant from the segregated account hereunder
or otherwise issuable to the Participant to deliver to the Company a number of
shares of Stock, in each case, having a Fair Market Value (as defined in the
Plan) on the Tax Date (as defined below) equal to the amount required to be
withheld as a result of the termination of the restrictions on or issuance of
such shares of Stock; provided, however, that the amount to be withheld in
shares of Stock shall not exceed the maximum statutory tax rate associated with
the transaction to the extent required for the Company to avoid adverse
accounting treatment. The election must be made in writing and must be delivered
to the Company prior to the Tax Date. If the number of shares of Stock so
determined shall include a fractional share, the Participant shall deliver cash
in lieu of such fractional share. All elections shall be made in a form approved
by the Compensation Committee of the Board of Directors of the Company (the
“Committee”) and shall be subject to disapproval, in whole or in part, by the
Committee. As used herein, “Tax Date” means the date on which the Participant
must include in his or her gross income for federal income tax purposes the fair
market value of shares of Stock over the purchase price therefor, if any.

 

  (c)

To the extent the Participant has not made a payment or election contemplated by
subparagraph (a) or (b), the Company or an affiliate may withhold such taxes
from other amounts owed to the Participant or may choose to satisfy withholding
obligations relating to the Stock by withholding that number of shares of Stock
otherwise held in escrow for the Participant hereunder having a Fair Market
Value on the Tax Date equal to the amount required to be withheld; provided,
however, that the amount to be withheld in shares of Stock shall not exceed the
maximum statutory tax rate associated with the transaction to the extent
required for the Company to avoid adverse accounting treatment.

 

6



--------------------------------------------------------------------------------

Amendment to 2018 Performance Share Agreement

 

1.

Paragraph 2 of the Performance Share Agreement relating to awards granted in
2018 is amended and restated in its entirety to read as follows:

Determination of Performance Shares Earned.

 

  (a)

The number of shares of Stock earned (the “Earned Shares”) will equal the sum of
the number of shares of Stock earned for each of the three performance periods
set forth on Exhibit A (each, a “Performance Period”). The number of shares
earned for a particular Performance Period shall equal the product of
(a) one-third (1/3) of the Target Shares multiplied by (b) the earned percentage
(the “Earned Percentage”) for that Performance Period, determined as set forth
on Exhibit A. The Compensation Committee (the “Committee”) of the Board of
Directors of the Company will make all final determinations regarding the number
of Earned Shares for each Performance Period on a date within six weeks
following the end of the applicable Performance Period (each such date, a
“Determination Date,” and the final Determination Date, the “Release Date”);
provided, however, that, subject to Section 2(b), such Earned Shares shall
remain subject to the Participant’s satisfaction of the employment requirements
of Section 6.

 

  (b)

If the Participant’s employment with the Company and its affiliates terminates
prior to the Release Date as a result of (i) the Participant’s Retirement (as
defined below) or (ii) the Participant’s death (either of (i) or (ii), a
“Qualifying Termination”), then the Participant shall be eligible to earn a pro
rata portion of the shares subject to this Agreement as Earned Shares. Such pro
rata portion shall be equal to, for each one-third (1/3) of the total shares
subject to this Agreement subject to a Performance Period (each “Tranche”), the
product of (A) the Earned Percentage applicable to the Tranche of shares
multiplied by (B) the quotient of (x) the number of days during the Performance
Period applicable to the Tranche of shares on which the Participant was employed
by the Company or an affiliate divided by (y) the total number of days in the
Performance Period applicable to the Tranche of shares.

 

  (c)

“Retirement” shall mean the termination of the Participant’s employment
(i) following the Participant’s having reached the age of sixty (60) with at
least ten (10) years of service as an employee of the Company or one of its
affiliates and (ii) at a time when Participant’s employment could not have been
terminated for Cause (as defined in the Executive Employment and Severance
Agreement between the Participant and the Company).

 

7



--------------------------------------------------------------------------------

2.

Paragraph 3 of the Performance Share Agreement relating to awards granted in
2018 is amended and restated in its entirety to read as follows:

Restrictions; Forfeiture of Unearned Shares.

 

  (a)

Except as otherwise provided herein, none of the Target Shares may be sold,
transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated until the Committee has determined the number of Earned Shares and
the Participant has satisfied the employment requirements of Section 6 or had a
Qualifying Termination.

 

  (b)

To the extent the cumulative number of Earned Shares determined by the Committee
exceeds the number of Target Shares (which, for purposes of clarity, shall be
the number of Target Shares on the date of this Agreement), the Company or an
affiliate shall make a cash payment to the Participant equal to the product of
(i) the excess of the Earned Shares over the Target Shares and (ii) the Fair
Market Value of a Share determined (A) as of the Release Date or (B) if such
cash payment ceases to be subject to a substantial risk of forfeiture prior to
the Release Date, as of the date on which such substantial risk of forfeiture
lapses. Such cash payment shall be paid within thirty (30) days of the Release
Date or, if such cash payment ceases to be subject to a substantial risk of
forfeiture prior to the Release Date, within thirty (30) days of the date on
which such substantial risk of forfeiture lapses.

 

  (c)

To the extent the cumulative number of Earned Shares determined by the Committee
is fewer than the number of Target Shares (which, for purposes of clarity, shall
be the number of Target Shares on the date of this Agreement), then shares of
Stock equal to the excess of the Target Shares over the Earned Shares will be
forfeited to the Company on the Release Date.

 

3.

The second sentence of Paragraph 4 of the Performance Share Agreement relating
to awards granted in 2018 is amended and restated in its entirety to read as
follows:

Unless forfeited as provided herein, on the Release Date (or, following an
earlier Qualifying Termination, upon the later of such Qualifying Termination or
the Determination Date for the applicable Performance Period) (a) Target Shares
that become Earned Shares shall cease to be held in such segregated account and
(b) certificates for such Target Shares shall be delivered, or such shares of
Stock shall be transferred electronically, to the Participant, and such
delivered or transferred shares of Stock shall become free of the restrictions
set forth in Section 3.

 

4.

Paragraph 6 of the Performance Share Agreement relating to awards granted in
2018 is amended and restated in its entirety to read as follows:

Other Termination of Employment or Death Prior to Retirement Eligibility. If the
Participant’s employment with the Company and its affiliates is terminated other
than in a Qualifying Termination (including death prior to Retirement
eligibility) prior to the Release Date, all shares subject to this Agreement
shall be forfeited to the Company as of the date on which such termination
occurs.

 

8



--------------------------------------------------------------------------------

5.

Paragraph 9 of the Performance Share Agreement relating to awards granted in
2018 is amended and restated in its entirety to read as follows:

Tax Withholding.

 

  (a)

As a condition for any Stock, Dividends, or cash to be issued or paid to the
Participant hereunder, the Participant agrees that the Participant shall pay to
the Company upon demand such amount as may be requested by the Company for the
purpose of satisfying its liability to withhold federal, state, or local income
or other taxes incurred by reason of the award of the Stock, Dividends or cash,
as a result of the termination of the restrictions on such Stock or Dividends,
or the payment of cash, hereunder, or in connection with any other event
relating to the shares subject to this Agreement.

 

  (b)

The Participant may satisfy withholding tax requirements with respect to shares
of Stock by electing to have the Company withhold that number of shares of Stock
otherwise deliverable to the Participant from the segregated account hereunder
or otherwise issuable to the Participant to deliver to the Company a number of
shares of Stock, in each case, having a Fair Market Value (as defined in the
Plan) on the Tax Date (as defined below) equal to the amount required to be
withheld as a result of the termination of the restrictions on or issuance of
such shares of Stock or other event relating to shares subject to this
Agreement; provided, however, that the amount to be withheld in shares of Stock
shall not exceed the maximum statutory tax rate associated with the transaction
to the extent required for the Company to avoid adverse accounting treatment.
The election must be made in writing and must be delivered to the Company prior
to the Tax Date. If the number of shares of Stock so determined shall include a
fractional share, the Participant shall deliver cash in lieu of such fractional
share (or such cash shall be withheld from any cash payment due hereunder). All
elections shall be made in a form approved by the Committee and shall be subject
to disapproval, in whole or in part, by the Committee. As used herein, “Tax
Date” means the date on which the Participant must include in his or her gross
income for federal income tax purposes the fair market value of shares of Stock
over the purchase price therefor, if any. With respect to any payment of cash
hereunder, the withholding taxes related thereto shall be deducted from such
cash payment.

 

  (c)

To the extent the Participant has not made a payment or election contemplated by
subparagraph (a) or (b), the Company or an affiliate may withhold such taxes
from other amounts owed to the Participant or may choose to satisfy withholding
obligations relating to the shares of Stock subject to this Agreement by
withholding that number of shares otherwise held in escrow for the Participant
hereunder having a Fair Market Value on the Tax Date equal to the amount
required to be withheld; provided, however, that the amount to be withheld in
shares of Stock shall not exceed the maximum statutory tax rate associated with
the transaction to the extent required for the Company to avoid adverse
accounting treatment.

 

6.

Paragraph 13 of the Performance Share Agreement relating to awards granted in
2018 is amended by adding the following to the end thereof:

For the avoidance of doubt, this Section 13 shall not apply to shares of Stock
that have previously been released or with respect to which payments have
previously been made.

 

9



--------------------------------------------------------------------------------

Amendment to Executive Employment and Severance Agreement

Section 7(b)(i) of the Executive Employment and Severance Agreement is amended
by adding the word “or” immediately before clause (B) thereof and by deleting
the following text therefrom: “, or (C) serving as a director of an entity that
has less than 10% of its assets located in the Whiting Fields and Plays”.

 

10